Title: William Allen to James Madison, 9 September 1835
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 Sepr. 9. 1835.
                            
                        
                        I have received yours of the 8th. with a draft on Peyton & Dennis, for the sum of $174 55/100 which
                            has been disposed of as directed. I am Very respy Your Obt. St
                        
                            
                                Wm: Allen
                            
                        
                    